Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities:  claims 1-6 recite numerous instances (nearly every variable listed) of wherein R1 (or R2, R3, etc.) represents halogen….and wherein the last two instances of what the variable can represent are not separated by the word “or” which is improper because none of the variables can be more than one group at once or all the groups at once, e.g. R1 can represent a halogen or it can represent a C1-C8 alkyl group, etc. Thus applicants need to add the word “or” between the last two groups that each variable can represent in the claims. Appropriate correction is required for each variable that uses this language (and it is nearly every variable recited in applicant’s claims).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume et al (US4909828).
Applicant’s claim:
--substituted heteroarylpyrrolone of formula (I) as disclosed in the claims or a salt thereof.
--products and compositions comprising these compounds
--methods of controlling harmful plants comprising applying an effective amount of one or more compounds of formula (I), or compositions comprising these compounds, to the plants, seeds, soil in which or on which the plants grow or an area under cultivation.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-6, Kume teaches multiple homologous compounds to those instantly claimed. Specific examples include compound 1 from Table 1 or compound 13 from 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, respectively. These compounds differ from the instantly claimed compounds in that X and Y are both C-Me groups in Kume instead of one of the groups being CMe and the other being CH as is instantly claimed, more specifically the compounds of Kume above correspond to the instantly claimed compounds having as Q, Q9.7 and Q6.7, respectively, R3 is a hydroxy group and R6 is a H, W is oxygen as claimed in claims 1-6 (See entire document; entirety of Table 1; Abstract; claims; Col. 1, ln. 1-35; Col. 6, ln. 4-Col. 8, ln. 16; biotest examples). 
Regarding claims 7-8, Kume teaches wherein the compounds themselves can be applied to control weeds/as a herbicide, which reads on the instantly claimed product, or wherein the compounds of formula (I) can be formulated with formulation auxiliaries, e.g. carriers/diluents and/or additional active agents selected from herbicides, fungicides, etc. and wherein the compounds are used in effective amounts (See Col. 7, ln. 42-Col. 7, ln. 53; especially Col. 7, ln. 54-Col. 8, ln. 13; see entire document; abstract; Col. 1, ln. 1-35; Col. 6, ln. 4-Col. 8, ln. 16; Table 1).
Regarding claim 9, Kume also teaches wherein their homologous compounds are used as herbicides for controlling one or more harmful plants/regulating the growth of plants wherein the method comprises applying effective amounts of the homologous compounds to the plants, seeds of plants, soil, in which or on which the plants grow or an area under cultivation (See entirety of Table 1; Abstract; claims; Col. 1, ln. 1-35; Col. 6, ln. 4-Col. 8, ln. 16; especially Col. 7, ln. 54-Col. 8, ln. 13;).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-9, Kume merely does not teach compounds wherein one of X or Y is CH as is instantly claimed.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have formed the claimed compounds wherein one of X or Y is CH and to use these compounds as herbicides because it is known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’" In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill 

Other Relevant Prior art
	There are numerous publications which have compounds which are homologous to the instantly claimed compounds and whose compounds differ from those instantly claimed for the same reasons as Kume above many of which are cited on the IDS, e.g. CH633678.d

Conclusion
	Claims 1-9 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIN E HIRT/Primary Examiner, Art Unit 1616